Citation Nr: 0420352	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of an apportionment of the veteran's Department of 
Veterans Affairs compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 special apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office located in Jackson, Mississippi (RO), which granted 
the veteran's spouse an apportionment of the veteran's VA 
compensation benefits in the monthly amount of $121.00.  The 
veteran and his spouse were notified of the RO's decision in 
a letter dated in August 2001.  The veteran filed a notice of 
disagreement (NOD) in August 2001.  Thereafter, the RO issued 
the veteran a statement of the case in May 2002.  A 
substantive appeal was received from the veteran in June 
2001.  A statement of the case was sent to the veteran's 
spouse in September 2003.  The veteran and the veteran's 
spouse currently reside within the jurisdiction of the 
Cleveland, Ohio VA Regional Office.   

In the veteran's substantive appeal received in August 2001, 
the veteran indicated that he desired a hearing before a 
member of the Board at the RO.  A letter from the RO to the 
veteran, dated on April 7, 2004, shows that at that time, the 
RO had scheduled the veteran for a Travel Board hearing on 
April 20, 2004.  A notation on the letter reflects that the 
veteran failed to show.  The Board will therefore proceed 
with the appeal.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  The veteran was awarded a 100 percent disability 
evaluation due to a psychiatric service-connected disability, 
effective from October 19, 1990.  

2.  Since November 1997, the veteran's VA disability 
compensation award has included an additional dependency 
allowance for the veteran's spouse.

3.  The veteran and his spouse have been separated since 
approximately February 2001.  


4.  The veteran is not reasonably discharging his 
responsibility for his spouse's support.  

5.  The veteran's spouse has a present financial hardship, as 
her monthly expenses exceed her monthly income.   

6.  The apportionment of $121.00 per month does not cause the 
veteran undue hardship.   


CONCLUSION OF LAW

The apportionment of the veteran's VA compensation benefits 
in the amount of $121.00 per month, which was paid the 
veteran as dependency allowance for a spouse, was proper.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this case involves what 
is referred to as a simultaneously contested claim, since 
allowance of the veteran's appeal could result in a loss of 
benefits to the veteran's spouse.  38 C.F.R. § 20.3(p) 
(2003).  As a simultaneously contested claim, special 
procedural regulations are applicable.  Under 38 C.F.R. § 
19.100 (2003), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  Under 38 C.F.R. § 19.101 
(2003), upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  
Pursuant to 38 C.F.R. § 19.102 (2003), when a substantive 
appeal is filed in a simultaneously contested claim, the 
content of the substantive appeal will be furnished to the 
other contesting parties to the extent that it contains 
information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim.  See 38 U.S.C.A. § 7105A (West 2002).  
Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a) (2003).

The record in this case shows that both the veteran and his 
spouse were provided with a statement of the case, the 
veteran's spouse was advised of the substance of the 
veteran's appeal, and both parties have been afforded 
opportunity to attend a hearing or to otherwise offer 
argument pertinent to the matter on appeal.  The Board notes 
that, as previously stated, the veteran failed to show to his 
scheduled April 2004 Travel Board hearing.  Accordingly, the 
RO has fully complied with the above-cited procedures.

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the veteran's claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).     

The evidence of record shows that through RO correspondence, 
the apportionment decision, the statements of the case, and 
the supplemental statement of the case, the VA has informed 
both the veteran and his spouse of the evidence necessary to 
substantiate the claim, which is a simultaneously contested 
claim involving apportionment.  Prior to the special 
apportionment decision on appeal, the RO sent letters to the 
veteran and his spouse explaining that they should submit 
updated financial statements.  In addition, the statements of 
the case and the supplemental statement of the case have 
provided the veteran and his spouse with the text of the 
relevant portions of the VCAA, as well as the implementing 
regulations.  Moreover, the VA has made reasonable efforts to 
develop the evidence from both parties.  Furthermore, as 
stated above, the record in this case shows the RO has fully 
complied with the special procedural requirements pertaining 
to simultaneously contested claims.  Therefore, the Board 
finds that the notice and duty to assist requirements of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).      

II.  Factual Background 

The veteran has been receiving a 100 percent disability 
evaluation for a psychiatric service-connected disability 
since October 1990.  In October 1997, the veteran and his 
spouse were married.  Since November 1997, the veteran's VA 
disability compensation award has included an additional 
dependency allowance for the veteran's spouse.    

In correspondence from the veteran's spouse to the RO, 
received in February 2001, the veteran's spouse requested an 
apportionment of the veteran's VA compensation benefits.  She 
stated that the veteran was spending his money on drugs and 
was failing to provide her with proper financial support.  
According to the veteran's spouse, the veteran had abandoned 
her and she did not know where he was living at that time.     

In a subsequent letter from the veteran's spouse to the RO, 
received in March 2001, the veteran's spouse reported that 
the veteran had agreed to give her a portion of his 
compensation benefits.  She attached a copy of a notarized 
statement from the veteran, dated in April 2000, in which he 
agreed that she be given an extra allotment of his 
compensation benefits.  

In April 2001, the RO received an income and expense 
statement from the veteran's spouse.  In the statement, the 
veteran's spouse indicated that her only income was $436.00 
per month in benefits from the Social Security Administration 
(SSA).  She reported that her monthly expenses were $500.00 
for rent/house payments, $100.00 for food, $100.00 for 
clothing, $150.00 for medical, $75.00 for utilities, $55.00 
for transportation, $164.00 for insurance, and $280.00 for a 
car.  She reported that she was currently living with her 
mother because she could not afford to live elsewhere.  

In May 2001, the veteran's spouse submitted VA Form 21-4138, 
Statement in Support of Claim.  In the statement, she 
revealed that the veteran had not provided any support to her 
since abandoning her in February 2001 after wrecking her car.  
The veteran's spouse reported similar income and expenses as 
previously noted.  She indicated that a hardship existed 
because her husband was not providing any spousal support.   

By correspondence from the veteran to the RO, received in 
June 2001, the veteran reported that his only income was 
$2228.00 per month in VA compensation benefits.  He stated 
that his average monthly expenses were $586.00 for rent, 
$200.00 for utilities, $306.00 for a car (gas, insurance, and 
maintenance), $200.00 for food, $100.00 for clothing, and 
$50.00 for recreation.  The veteran indicated that he was 
also providing $100.00 per month to his daughter so that she 
could attend college, and that he had credit card payments of 
$600.00.  According to the veteran, he was not supporting his 
spouse.  He stated that any further apportionment other than 
the additional dependency allowance for a spouse would cause 
him undue hardship.  

In a special apportionment decision, dated in July 2001, the 
RO granted the veteran's spouse an apportionment of the 
veteran's income in the amount of $121.00 a month, effective 
from March 1, 2001.  Specifically, in the decision, the RO 
noted that the veteran was receiving additional dependency 
allowance for a spouse in the amount of $121.00 per month.  
The RO concluded that although his spouse's expenses exceeded 
her income by $394.00, nevertheless, it was only fair to 
allow only the additional benefits of $121.00 that was 
entitled to her as a spouse. 

The veteran filed an NOD to the July 2001 special 
apportionment decision in August 2001.  In the NOD, the 
veteran stated that his wife had more income and resources 
than he did and that she was not providing him with any 
support.  In June 2002, following the issuance of the 
statement of the case in May 2002, the veteran submitted his 
substantive appeal.  In his substantive appeal, he reported 
that he had only been able to live from month to month since 
marrying his spouse.  The veteran stated that she took all 
the savings they had together and that he had to borrow money 
to pay his bills.  He indicated that his only income was his 
VA compensation in the amount of $2000.00 per month, and he 
listed his monthly expenses as $600.00 for rent, $200.00 for 
utilities, $100 for car insurance, $124.00 for car payment, 
$150.00 for clothes, $300.00 for charge account expenses, 
$300 for food, $175 for telephone, and $400 per month in 
expenses for his daughter.

In June 2002, the RO received an income/expense worksheet 
from the veteran's spouse.  In the worksheet, the veteran's 
spouse reported that her monthly income was $398.00 in 
benefits from SSA, $117.00 in Supplemental Security Income 
(SSI) benefits, and the $121.00 VA apportionment.  She 
indicated that her monthly expenses were $450.00 for rent or 
house payment, $90.00 for utilities, $182.00 for car 
insurance, $350.00 for car payment, $200.00 for charge 
account expenses, $160.00 for food, $90.00 for telephone, 
$50.00 for other insurance, $60.00 for medical, and $100.00 
for personal needs.  An attached SSA award letter confirmed 
that the veteran's spouse received $388.00 per month in 
benefits from SSA.  

III.  Analysis

If a veteran is not living with his or her spouse, all or any 
part of the pension payable on account of the veteran may be 
apportioned as may be prescribed by VA.  See 38 U.S.C.A. § 
5307.  An apportionment may be paid if the veteran is not 
residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  See 38 C.F.R. § 3.450.  The United States Court of 
Appeals for Veterans Claims (Court) has held that it is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is 
shown to exist but pension may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  See 38 C.F.R. § 
3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee, where the 
spouse of the disabled person has been found guilty of 
conjugal infidelity by a court having proper jurisdiction, or 
for a purported or legal spouse of the veteran if it has been 
determined that he or she has lived with another person and 
held herself or himself out openly to the public to be the 
spouse of such other person, except where such relationship 
was entered into in good faith with a reasonable basis (for 
example trickery on the part of the veteran) for the spouse 
believing that the marriage to the veteran was legally 
terminated.  No apportionment to the spouse will thereafter 
be made unless there has been a reconciliation and later 
estrangement.  38 C.F.R. § 3.458 (2003).

After a careful review of the evidence of record, the Board 
must affirm the RO's decision to grant the veteran's spouse 
an apportionment of the veteran's VA compensation benefits in 
the amount of $121.00 a month, which was paid the veteran as 
dependency allowance for a spouse.  In this regard, the Board 
notes that the evidence shows that the veteran and his spouse 
are not living together and that the veteran is not 
reasonably discharging his responsibility for his spouse's 
support.  In the veteran's June 2001 statement, he noted that 
he was not supporting his spouse.  Moreover, the evidence 
does not show that the $121.00 monthly would cause the 
veteran undue hardship.  The Board observes that the veteran 
was receiving $121.00 extra compensation solely on the basis 
of his wife being established as his dependent.  Thus, the 
Board notes that since the amount of the apportionment the RO 
has granted the veteran's spouse is equal to the amount the 
veteran received because his spouse was established as his 
dependent, an apportionment in that amount cannot cause 
hardship on the veteran.  See Hall v. Brown, 5 Vet. App. 294, 
295 (1993).  

The Board is also not persuaded by the veteran's arguments 
that his spouse has more income and resources than he has.  
In this regard, the Board notes that financial statements of 
record reflect that the veteran's monthly income exceeds his 
spouse's monthly income.  The veteran has not submitted any 
evidence other than his own statements to prove these 
allegations.  

In conclusion, the Board finds that the apportionment of the 
veteran's VA compensation benefits in the amount of $121.00 
per month, which was paid the veteran as dependency allowance 
for a spouse, was proper.  Hence, the preponderance of the 
evidence is against the veteran's claim that his spouse is 
not entitled to an apportionment of his VA compensation 
benefits.  


ORDER

The apportionment of the veteran's VA compensation benefits 
in the amount of $121.00 per month, which was paid the 
veteran as dependency allowance for a spouse, was proper; 
hence, the appeal is denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



